Citation Nr: 9932456	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-12 083A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision of April 17, 
1998, which denied entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1941 to January 
1946.  

This case comes before the Board on motion by the moving 
party alleging CUE in an April 1998 decision. 





FINDINGS OF FACT

1. In an April 17, 1998 decision, the Board denied the 
veteran's claim for service connection for cardiovascular 
disease.

2. The Board's April 17, 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's April 17, 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied the veteran's claim for 
service connection for cardiovascular disease.  This 
conclusion was predicated on a determination that there was 
no competent medical evidence which established that the 
veteran's current cardiovascular disease was related to 
service.  This conclusion was predicated on the fact that 
heart disease was first manifested many years after service, 
and a Department of Veterans Affairs (VA) physician opined 
that the current cardiovascular disease was not related to 
in-service symptoms of chest pain.  Accordingly, service 
connection was denied.  

Following the Board's April 1998 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in August 1998.  At that time, 
the appellant was informed that the Board was in the process 
of promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  In March 1999, the Board provided to the 
moving party a copy of the pertinent regulations regarding a 
request for CUE review of a Board decision.  He was advised 
to review the pertinent regulations and specifically confirm 
that he wished to proceed with CUE review.  In a statement 
dated in April 1999, the appellant made arguments concerning 
CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  As the Board 
pointed out, there was no competent medical evidence which 
established a nexus between the veteran's current 
cardiovascular disease and any incident in service.  The 
appellant argues that the veteran had angina (which, he 
claims, is symptomatic of heart problems) in service in 1942; 
that treatment records establish the continuity of chest pain 
from service to the present; and that the Board failed to 
consider the provisions of 38 C.F.R. §§ 3.303(b) and (d) 
(1999).  Such allegations do not constitute a valid claim of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the claims 
folder, include the available service medical records, 
private medical records dated from 1955 to 1982, various 
statements of the appellant, and the report of a VA 
examination conducted in June 1995.  The Board acknowledges 
that when he was hospitalized in service in July 1942, it was 
initially indicated that the veteran had neurocirculatory 
asthenia with anginal syndrome on exertion.  However, when 
released from the hospital, it was concluded that he had an 
ill-defined condition of the stomach manifested by "heart 
burn."  Private medical records reflect a complaint of 
headaches in October 1955, at which time blood pressure was 
either 130/80 or 130/90.  He reported chest pain in early 
1958, and an electrocardiogram was normal.  Following a 
period of hospitalization by the VA in January 1988, the 
diagnosis was mid-chest pain, probably anginal.  Additional 
records reflect that arteriosclerotic heart disease was first 
diagnosed in January 1989.  It is also significant to point 
out that the veteran was afforded an examination by the VA in 
June 1995.  The examiner opined that it was difficult to 
understand how the chest pain the veteran had in service 
could be similar to or related to the chest pain he had at 
the time of the examination.  This was the only competent 
medical evidence to provide any opinion as to the origin of 
the veteran's cardiovascular disease.  Clearly, it 
contradicted the veteran's assertions as to the onset of his 
heart disease.  The failure to accept the veteran's lay 
opinion concerning the origin of his heart disease does not 
constitute "undebatable" error. The April 1998 Board 
decision was, therefore, consistent with and supported by the 
evidence of record and the laws regarding the grant of 
service connection.  The Board concludes, accordingly, that 
the failure to grant service connection for cardiovascular 
disease was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

In addition, the Board notes that the arguments raised by the 
appellant relate primarily to the interpretation and 
evaluation of the evidence.  The appellant argues that the 
April 1998 Board decision was the product of error because, 
in effect, it did not properly interpret the evidence of 
record.  This claim, however, relates to how the evidence was 
weighed.  The argument, therefore, represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated and, as such, cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.14.3(d)(3); 
see also Luallen, supra.

In addition, although the appellant asserted that the RO 
failed to consider 38 C.F.R. §§ 3.303(b) and (d), the fact 
remains that the supplemental statement of the case dated in 
November 1997 specifically included both of these provisions.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
April 1998 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 1998 Board decision on 
the grounds of CUE is denied.





		
	James R. Siegel
Acting Member, Board of Veterans' Appeals


 


